TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 23, 2014



                                       NO. 03-14-00414-CV


                                    A. E. and J. L., Appellants

                                                 v.

                 Texas Department of Family and Protective Services, Appellee




             APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                     AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 16, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Because appellants are indigent

and unable to pay costs, no adjudication of costs is made.